Title: From John Laurens to Timothy Pickering, 4 November 1781
From: Laurens, John
To: Pickering, Timothy


                  
                     Sir,
                      4th Novem. 1781.
                  
                  The General requests that you will give immediate orders, to have twenty five bushels of grain, and five hundred weight of the best long forage; sent down to York—to be embarked on board of the Serpent Cutter, commanded by the Chevalier de Maulevrier—to serve as provision for two horses which are to go by Count de Grasse—The Grain should be in Good barrels if possible—the Cutter is to sail this evening so that no time is to be lost—and the Genl entreats your particular attention to this business. I have the honor to be Sir Your most obedient 
                  
                     John Laurens
                     Aid
                  
               